                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

    UNITED STATES OF AMERICA,

            Plaintiff,

                v.

    ANGEL PLACIDO MANTA-SALAZAR,               CIVIL. NO. 20-00382-24 (RAM)

            Defendant.



                              MEMORANDUM AND ORDER


       On    June    14,   2021,   Defendant    Angel   Placido    Manta-Salazar

(“Defendant”) filed Defendant’s Informative Motion and Request for

Injunctive Relief to Maintain the Detention of Defendant at MDC,

Guaynabo (“Informative Motion and Request”). (Docket No. 353). 1 On

June    21,    2021,       Plaintiff   United    States    of     America   (“the

Government”) filed United States’ Response to Defendant’s Motion

Requesting Injunctive Relief whereby it stated that “subject to

the capabilities and discretion of the [Federal Bureau of Prisons],

the United States does not object to the requested injunctive

relief.” (Docket No. 372 at 1). Plaintiff’s Informative Motion and

Request at Docket No. 353 is hereby granted in part for the

following reasons.


1Defendant’s counsel clarified for the record that Defendant was indicted under
an incorrect name due to a typographical error. (Docket No. 535 at ¶ 2). To
wit, Defendant’s counsel notes that Defendant’s correct last name is “Mata-
Salazar,” which is identical to that of his brother Mr. Andrys Mata-Salazar’s
last name and who is also a defendant, defendant #6, in this matter. Id.
Criminal No. 20-00382-24 (RAM)                                               2


     First, Defendant failed to comply with Local Rule 7(a) which

requires that    motions      include   both citations       and   supporting

authorities as well as documents setting forth the facts on which

the motion is based. See L. CV. R. 7(a). Instead, Defendant’s

motion does not even make a passing reference to Defendant’s Sixth

Amendment right to counsel, which is insufficient to merit the

relief requested. (Docket No. 353 at 3). This because “[n]ot every

restriction on counsel’s time and opportunity to investigate or

consult with his client or otherwise to prepare for trial violates

a defendant’s Sixth Amendment right to counsel.”         Morris v. Slappy,

461 U.S. 1, 11 (1983). Further, “[t]he Sixth Amendment right to

counsel does not guarantee a ‘meaningful relationship’ between the

defendant and his counsel,” which Defendant’s counsel seems to

equate with in-person consultations so that Defendant can help

counsel comprehend the voluminous discovery in the case at bar.

Scott v. United States, 2013 WL 1149938, at *4 (D. Mass. 2013)

(quoting Morris, 461 U.S. at 13-14).

     Rather,    an   inmate   may   assert   a   violation    to   his   Sixth

Amendment right, without any showing of prejudice, when “counsel

was either totally absent, or prevented from assisting the accused

during a critical stage of the proceeding.” United States v.

Cronic, 466 U.S. 648, 659 (1984). That is not the case here, nor

has Defendant averred as such. See Rouse v. Washington, 2021 WL

2434196, at *6 (E.D. Mich. 2021) (holding that plaintiffs failed
Criminal No. 20-00382-24 (RAM)                                               3


to allege a total deprivation of attorney communication sufficient

to warrant a Sixth Amendment violation when, even though their in-

person visits had been restricted due to the COVID-19 pandemic,

other forms of communication with their attorneys such as mail, e-

mail and telephone were available to them); see also, McMaster v.

Pung, 984 F.2d 948, 953 (8th Cir. 1993) (holding that appellant

inmate   was    not   denied   access    to   counsel    because    he   could

communicate with his attorney by telephone and through mail when

he was banned from contact visits in light of his administrative

segregation).

      Second, federal detainee transfers to facilities outside this

District are routine and necessary given the limited capacity of

the Metropolitan Detention Center in Guaynabo (“MDC-Guaynabo”). 2

“The transfer of an inmate to less amenable and more restrictive

quarters for non-punitive reasons is not a right protected by the

due process clause.” United States v. Alvarez-Rodriguez, 2006 WL

3500982, at *3 (D. Nev. 2006) (citing Covino v. Vermont Department

of Corrections, 933 F.2d 128, 129 (2d Cir. 1991)); see also,

Johnson v. Esry, 210 F.3d 379 (8th Cir. 2000) (affirming dismissal

of appellant inmate’s Sixth Amendment claims because he “did not



2See e.g., United States v. Martinez-Hernandez, 2015 WL 6133050, at *10 (D.P.R.
2015) (explaining that MDC-Guaynabo is a small detention facility “with a
nationally known large criminal/social problem. For at least two years, […]
USDOJ aircraft transfer prisoner back and forth from the mainland[.] […]
[And][t]here is not ample space or resources to safely and securely house these
moving Defendants at MDC–Guaynabo” while they await trial.)
Criminal No. 20-00382-24 (RAM)                                                           4


show his temporary transfers to the Marion County Jail denied him

effective      assistance    of    counsel[.]”).      Lastly,       other    District

Courts have held similarly. For example, in Figueroa v. Kapelman,

the United States District Court for Southern District of New York

dismissed      plaintiff’s    claim    that   his    transfer       from     Bronx      to

Brooklyn infringed his Sixth Amendment right to counsel because it

separated him from his attorney. See Figueroa v. Kapelman, 526 F.

Supp.   681,    685   (S.D.N.Y.     1981).    This    given       “[t]he    fact      that

communication between plaintiff and his counsel might have been

hampered thereby does not make out a deprivation of plaintiff's

civil rights […] at least where the prisoner does not allege that

he was prevented altogether from conferring with his counsel[.]”

Id. (internal citations omitted).

      Here,     Defendant’s       motion   does   not      show    that     if    he    is

transferred outside this judicial district, he cannot confer with

counsel   through     electronic      means    and    thereby       assist       in    the

investigation and preparation of his defense. (Docket No. 353).

Thus, denial of the pending motion is proper.

      Considering that Defendant is a native of Venezuela, and that

his brother, Andrys Mata-Salazar, is to remain at MDC-Guaynabo for

the foreseeable future per Docket No. 316 where the Court granted

his   request    to   stay   at    MDC-Guaynabo      due    to    health    concerns,

Defendant may remain in MDC-Guaynabo for a term of forty-five (45)

days to facilitate communication efforts between himself and his
Criminal No. 20-00382-24 (RAM)                                    5


attorney to review the discovery in the case at bar. However,

thereafter, he may be transferred outside of the jurisdiction as

the needs of MDC-Guaynabo’s operations require.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 15th day of July 2021.

                                   S/ RAÚL M. ARIAS-MARXUACH
                                   United States District Judge
